On Application for Rehearing.
Blanchard, J.
Our attention has been called to the fact, among other things, that our opinion .failed to make mention of the claim *72of L. E. Bouchereau for notarial services, the correctness of which was admitted at the trial, and which the district judge, in recasting ■the account, through error, placed among the ordinary accounts, whereas it is entitled to be placed among the privileged debts.
This state of facts is exhibited by the record, and the claimant has appealed from the judgment.
He is entitled to relief, and our decree should be so amended as to place his claim for thirty dollars for notarial fees, on the schedule of privileged debts.
In all other respects the opinion is found correct.
It is therefore ordered and decreed that the judgment of this court be so amended as to entitle the appellant, L. E. Bouchereau, to have his claim of thirty dollars for notarial services placed upon the schedule of privileged accounts; and it is further ordered and decreed, that in all other respects the application for a rehearing be refused.